Citation Nr: 1205908	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for traumatic herniated nucleus pulposus at T11-T12, status post laminectomy.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity associated with traumatic herniated nucleus pulposus at T11-T12, status post laminectomy, with degenerative arthritis of the thoracolumbar spine.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity associated with traumatic herniated nucleus pulposus at T11-T12, status post laminectomy, with degenerative arthritis of the thoracolumbar spine.

4.  Entitlement to a rating in excess of 10 percent for rhinitis and history of sinusitis status post septectomy, with headaches.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1953 to August 1957 and from August 1963 to December 1968.  He reports that he was put on the disability retired list at that time, and ultimately left service in September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a personal hearing at the RO in March 2009.  He testified at a Board hearing at the RO in October 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The entitlement to TDIU addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The traumatic herniated nucleus pulposus at T11-T12, status post laminectomy is manifested by some limitation of motion but this restriction does not equate to 30 degrees or less; the Veteran does not experience incapacitating episodes of intervertebral disc syndrome or additional neurological disability other than the radiculopathy of the lower extremities.

2.  The service-connected radiculopathy of the left lower extremity associated with traumatic herniated nucleus pulposus at T11-T12, status post laminectomy, with degenerative arthritis of the thoracolumbar spine is manifested wholly by sensory disturbance only.

3.  The service-connected radiculopathy of the right lower extremity associated with traumatic herniated nucleus pulposus at T11-T12, status post laminectomy, with degenerative arthritis of the thoracolumbar spine is manifested wholly by sensory disturbance only.

4.  The service-connected rhinitis and history of sinusitis status post septectomy, with headaches is manifested by rhinitis without evidence of sinusitis; headaches associated with the disability are not prostrating and the Veteran's nasal restriction does not equate to greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side; no polyps were present. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 percent for traumatic herniated nucleus pulposus at T11-T12, status post laminectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity associated with traumatic herniated nucleus pulposus at T11-T12, status post laminectomy, with degenerative arthritis of the thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8625 (2011).

3.  The criteria for entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity associated with traumatic herniated nucleus pulposus at T11-T12, status post laminectomy, with degenerative arthritis of the thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8625 (2011).

4.  The criteria for entitlement to a rating in excess of 10 percent for rhinitis and history of sinusitis status post septectomy, with headaches, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 6512, 6522; 38 C.F.R. § 4.124 Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in a September 2008 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to increased ratings for the disabilities adjudicated by this decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came subsequent to notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims have been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disabilities on appeal in the September 2008 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been afforded appropriate VA examinations.  The examinations were based on a review of the evidence in the claims file and on physical examinations of the Veteran.  The examiners provided the Board with pertinent evidence regarding the symptomatology associated with the service-connected back, nose and extremities disabilities which is sufficient to accurately rate the issues on appeal.  The examiner measured the range of motion of spine and noted the presence of lack of other pertinent symptomatology associated with the disability and also recorded the Veteran's subjective complaints.  Physical examination of the nose was conducted and evidence was provided regarding the extent of obstruction.  A neurological evaluation of the lower extremities was conducted.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  In a July 2010 statement, the Veteran reported that he did not have any further evidence to submit in support of his claim.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

Other than set out below, the issues on appeal do not involve simple diagnoses or medical assessments.  See Jandreau; see also Woehlaert.  

General increased rating criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a rating in excess of 20 percent for traumatic herniated nucleus pulposus at T11-T12, status post laminectomy.

In August 2008, the Veteran submitted a claim for an increased rating for his thoracic spine disability.  

The Veteran's service-connected back disability is evaluated as 20 percent disabling under Diagnostic Code 5242.  The General Rating Formula for Diseases and Injuries of the Spine provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Codes 5235 to 5243 unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

For purposes of this case, the Board notes that under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows: 

1) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2) 40 percent -- Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

3) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and 

4) 100 percent -- Unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Board finds that a rating in excess of 20 percent is not warranted for the traumatic herniated nucleus pulposus at T11-T12, status post laminectomy regardless of which Diagnostic Code is applied.  The competent evidence of record does not document the service-connected disability is manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis, or any incapacitating episodes.  Additionally, the radiculopathy is rated separately.  

On VA examination in August 2008, the Veteran reported stiffness and numbness in his spine.  He denied loss of bladder control and loss of bowel control.  He reported constant pain in the lower back which was described as being a 6 out of 10.  The pain could be elicited by physical activity or stress.  At the time of the pain he could function with medication.  The Veteran reported that the back condition did not result in any incapacitation.  Physical examination revealed the range of motion of the thoracolumbar spine was flexion to 65 degrees with pain at 65 degrees; extension to 25 degrees with pain beginning at 20 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees with pain beginning at 20 degrees; right rotation to 30 degrees and left rotation to 30 degrees.  The repetitive use of the joint function of the spine resulted in weakness  and incoordination but no additional limitation of motion.  The spine was normal in appearance and symmetry.  There was no intervertebral disc syndrome.  At the time of the examination, the examiner found the Veteran's condition was symptomatic.  

The Veteran testified at a RO hearing in March 2009 that he had a lot of difficulty sleeping due to his back pain.  His pain was from his lower back to his neck.  He denied problems with his bowel or bladder but did find that a recent medication change made him irregular.  He had to urinate frequently but he did not think it was linked to his back.  He complained of pain in both hips.  He testified that he had weakness and instability in the left leg.  A physician informed the Veteran this was linked to bursitis.  

At the time of an April 2009 VA examination, the Veteran reported his back pain had increased since the time of the last VA examination.  He also now had some radiating hip pain.  The pain was described as being a 7 to 9 out of 10 constantly.  He denied incapacitating episodes.  His reported standing tolerance was 20 minutes due to his back and his sitting tolerance as 30 minutes.  He would walk for 20 minutes.  He denied problems with his bowels or bladder.  He had shooting pain in both legs three to four times per week that lasted minutes to hours.  Physical examination revealed flexion from 0 to 70 degrees; extension from 0 to 20 degrees; left lateral flexion from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees; left lateral rotation from 0 to 20 degrees and right lateral rotation from 0 to 20 degrees.  The examiner opined that the back range of motion was slightly limited by pain at the extreme, not by weakness, incoordination, lack of endurance or fatigability after three repetitions.  The examiner compared this testing with testing conducted in February 2007 and found that there had been little to no significant change in the back range of motion.  The examiner opined that, with regard to the Veteran's spine, he did not see anything relating to the back that would classify the Veteran as unemployable.  The examiner found the Veteran had a very acceptable back range of motion.  He had no objective findings that would limit the Veteran in any type of activity.  The examiner found that, while the Veteran might be limited with any type of standing job, he certainly would not be limited with a more sedentary job.  The examiner wrote that he would need X-rays to make a definitive diagnosis of the severity of the degenerative arthritis of the back.  The fact that the examiner did not have X-rays does not change the probative value of the examination report.  The Veteran's service-connected disability is evaluated primarily based on the motion of the spine.  The fact that there was no X-rays taken at the time of this VA examination would not effect, in any way, the range of motion of the spine demonstrated by the Veteran at the time of the examination.  Nor does it affect any of the other pertinent diagnostic criteria for evaluation of a back claim in excess of 20 percent.  

Another VA examination which was conducted in April 2009 indicated the Veteran complained, in part, of back pain.  He reported urinary frequency but denied urinary incontinence and fecal incontinence.  There were no incapacitating episodes of back pain in the preceding year.  There were no flare ups of spinal disease.  There was no history of weakness or paralysis.  There was no history of paresthesias, numbness, memory loss, or poor coordination.  The Board finds this report of urinary frequency which has not been linked to the service-connected back disorder, does not equate to bladder impairment.  No health care professional has linked the Veteran's reported urinary symptoms to the service-connected back disability.  

The Veteran testified before the undersigned in October 2011 that he had difficulty climbing up stairs.  He could stand for ten minutes before he had to sit down.  He was able to bend but not very much and he was restricted from most activities he used to do.  If he sat for too long he would stiffen up.  He was in pain from his back.  

Based on the above, the Board finds there is no competent evidence documenting limitation of motion of the forward flexion of the thoracic spine to 30 degrees or less or the presence of any ankylosis (either favorable or unfavorable).  An increased rating is not warranted upon consideration of Diagnostic Code 5242.  The Board finds an increased rating is not warranted for the service-connected back disability under Diagnostic Code 5242 even upon consideration of pain on use or during flares.  The VA examinations quantified, to the extent possible, the additional loss of motion due to pain on use or during flares and this quantification did not equate to a higher rating.  Even when pain on use or during flares is taken into account the symptomatology associated with the service-connected back disability does not equate to limitation of flexion of 30 degrees or less nor does it equate, in any way, with ankylosis.  

The Board finds that an increased rating is not warranted for the service-connected back disability when it is evaluated based on intervertebral disc syndrome.  The claims file is devoid of any evidence documenting that the service-connected back disability is productive of any intervertebral disc syndrome and the Veteran has consistently denied experiencing any incapacitating episodes of back pain.  

The Board finds that the medical evidence does not support a finding that the Veteran experiences any additional neurological problems, other than the service-connected radiculopathy of the lower extremities, which is due to the service-connected back disability.  The Veteran has reported, at times, different neurological symptoms but no health care professional has linked these allegations to a finding that the back disability is productive of any separate neurological manifestations.  The Veteran is competent to report on the presence of this symptomatology but is not competent to link the symptomatology to a known pathology.  

Entitlement to a separate rating, in excess of 10 percent, for radiculopathy of each lower extremity associated with traumatic herniated nucleus pulposus at T11-T12, status post laminectomy, with degenerative arthritis of the thoracolumbar spine 

In August 2008, the Veteran submitted claims for increased ratings, including for his service-connected lower extremities disabilities.  The disabilities are each currently evaluated as 10 percent disabling under Diagnostic Code 8625.  

Under Diagnostic Code 8625 for neuritis, a 10 percent evaluation is assigned for mild or moderate incomplete paralysis of the posterior tibial nerve.  A 20 percent evaluation is assigned for severe incomplete paralysis of the posterior tibial nerve.  A 30 percent evaluation is assigned for complete paralysis of the posterior tibial nerve; paralysis of all muscles of sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.  See 38 C.F.R. § 4.124a , Diagnostic Code 8625.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  See 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Board finds that an increased rating is not warranted for the service-connected radiculopathy of the lower extremities as the competent medical evidence demonstrates that the symptomatology associated with the service-connected disabilities are wholly sensory in nature.  

At the time of an October 2008 VA examination neurological evaluation of the lower extremities revealed motor function within normal limits and sensory function within normal limits.  Reflexes were +2 at the knees and ankles.  The examiner opined that the service-connected radiculopathy was quiescent/asymptomatic at the time of the examination.  

At the time of an April 2009 VA general medical examination, it was noted there was no history of weakness, paralysis, paresthesias, numbness, or poor coordination.  Neurologic examination revealed no motor loss, no sensory loss, and normal nerve function and reflexes.  

The Veteran testified before the undersigned in October 2011 that he had numbness in his right foot and ankle and some numbness on the left side.  He also experienced itching.  He had problems with staggering and weakness that threw off his balance.  

The Board finds that the medical evidence of record demonstrates that the service-connected radiculopathy of the lower extremities is manifested by no more than sensory disturbance.  While the Veteran has testified in October 2011, that he experiences staggering and weakness that threw off his balance, no health care professional has attributed the Veteran's reported weakness and staggering to the service-connected radiculopathy of the lower extremities.  Physical examination has consistently resulted in, at most, findings of sensory disturbance.  To the extent that the Veteran is attributing staggering and weakness to the service-connected radiculopathy of the lower extremities, the Board finds these allegations are outweighed by the findings of the healthcare professionals who examined the Veteran and found no such symptomatology.  Furthermore, the Veteran's own self reported symptomatology as noted in the report of the VA examination indicates he denied any pertinent symptomatology associated with the lower extremities.  

The Board finds that the medical evidence of record does not establish that radiculopathy warrants a disability rating in excess of 10 percent.  There is no evidence that the symptoms that the Veteran experiences reflect more than a mild degree of incomplete paralysis of the affected nerves.  His complaints, for the most part, are wholly sensory in nature and the preponderance of the competent medical evidence does not show that the disabilities cause functional impairment or involve the joints.  The Veteran has indicated that his walking ability is not impaired by his radiculopathy but by back pain.  As the Veteran's symptoms are mild and he is already being compensated at the mild or moderate level for each of his lower extremities, an increased rating is not warranted.  Further, the regulations require that when the involvement is wholly sensory in nature, the rating is limited to the mild, or at the most, the moderate degree.  See 38 C.F.R. § 4.124a , Diseases of the Peripheral Nerves.  The Veteran's currently assigned ratings reflect his level of symptomatology.  As such, an increased rating is not warranted for either lower extremity.  As there is nothing but sensory disturbance without any physical difficulties involved in walking or other use of the lower extremities, the Board finds that the symptomatology associated with the radiculopathy equates, at most, to no more than mild incomplete paralysis of the peripheral nerves.  

Entitlement to a rating in excess of 10 percent for rhinitis and history of sinusitis status post septectomy, with headaches.

In August 2008, the Veteran submitted a claim for an increased rating, in pertinent part, for his service-connected sinusitis.  The disability has been evaluated as 10 percent disabling under Diagnostic Code 6599-6512.  

The hyphenated code is intended to show that the Veteran's nasal disability is rated analogously to sinusitis under Diagnostic Code 6512.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2011) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 .

Under Diagnostic Code 6522, allergic or vasomotor rhinitis is rated 10 percent when there are no polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

Headaches can be evaluated under Diagnostic Code 8100 which provides the rating criteria for evaluation of migraine headaches.  38 C.F.R. § 4.124a.  The highest rating allowable under this diagnostic code allows for the grant of a 50 percent evaluation with evidence of migraines involving very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is awarded where there are characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent evaluation requires evidence of characteristic prostrating attacks averaging one in 2 months over the last several months.  A noncompensable rating will be assigned with less frequent attacks.  38 C.F.R. § 4.124a , Diagnostic Code 8100. 

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The Board finds an increased rating is not warranted for the service-connected nasal disability as the competent evidence of record demonstrates the symptomatology associated with the disability consists, primarily of complaints of intermittent headaches.  The preponderance of the evidence demonstrates that the headaches are not prostrating.  

On VA examination in August 2008, the Veteran reported sinus problems occurring twice per year and lasting for two weeks.  During the episodes, the Veteran reported he was not incapacitated.  He did report 2 non-incapacitating episodes per year.  He did not have headaches with the sinus attacks.  He did not receive antibiotic treatment lasting four to six weeks.  There was no purulent discharge, pain or crusting.  The Veteran reported that he did not experience any functional impairment from the condition.  Physical examination of the nose revealed nasal obstruction of approximately 75 percent on the right and 40 percent on the left.  There was no deviated septum, loss of part of use of the nose, scar, obvious disfigurement or nasal polyps.  Rhinitis was present which was believed to be of allergic origin.  No sinusitis was detected.  A sinus X-ray was interpreted as being within normal limits.  The diagnosis was rhinitis and history of sinusitis, status post septectomy.  At the time of the examination, the rhinitis was symptomatic but sinusitis was in remission.  There was no finding of bacterial rhinitis.  

An October 2008 private X-ray of the sinuses was interpreted as revealing ethmoid sinusitis and narrowing of the nasal cavity with prominence particularly of the interior turbinates.  

The Veteran testified at a RO hearing in March 2009 that he had occasional headaches due his rhinitis and sinusitis but they were not severe.  The last time he had a severe headache was the prior month.  

At the time of an April 2009 VA examination, the Veteran denied nasal symptoms.  He denied episodes of sinusitis in the preceding month.  Another VA examination conducted in April 2009 indicates that physical examination revealed a normal sinus examination.  Turbinates were normal as was the septum.  There were no obstructions and no polyps.  

The Veteran testified before the undersigned in October 2011 that he had headaches which were incapacitating.  He reported he had one just 20 minutes prior to the hearing which had blurred his vision.  The headaches came and went but they were almost daily.  He used to be light sensitive but not as much.  He still had almost daily headaches but they were not as severe.  

The Board finds an increased rating is not warranted when the service-connected nasal disability is evaluated under Diagnostic Code 6512.  There is no competent evidence documenting that the service connection disability is productive of sinusitis which results in one or two or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six or more non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  There is no competent evidence documenting that the service-connected sinusitis required radical surgery with chronic osteomyelitis, nor is it manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The Board finds the competent evidence of record demonstrates that the Veteran did not have any sinusitis during the appeal period.  The clinical records and VA examinations do not evidence such symptomatology.  The Board finds the Veteran is not competent to diagnose the presence of sinusitis and the symptomatology he reported to health care professionals was not interpreted as indicating that he experiences any sinusitis.  Physical examination consistently demonstrated a lack of the presence of sinusitis.  

The Board finds an increased rating is not warranted when the service-connected disability is evaluated under Diagnostic Code 8100 based on the presence of headaches.  While the Veteran is competent to report on headaches he experiences, the Board notes the clinical records are devoid of any evidence of the current existence of sinusitis.  It is not apparent what is causing the reported headaches, but the fact that there are no findings of any sinusitis symptomatology during the appeal leads the Board to find that the service-connected nasal disability is not manifested by headaches.  To the extent that it could be argued the headaches are linked to the nasal disorder via the Veteran's testimony, the Board finds the Veteran's description of the headaches does not rise to a level of prostrating headaches.  Most of the time, when inquiries were made by health care professionals, the Veteran denied having headaches.  He testified before the undersigned in October 2011, that, just prior to the hearing, he had had an incapacitating headache.  He described the event as involving a little bit of blurred vision.  At the same time, he testified that he used to have problems with light sensitivity but this was lessened over time.  He testified that his headaches were not as severe as they had been.  The Board finds that a headache manifested by some blurred vision and possibly some light sensitivity does not rise to a level of a prostrating headache.  

An increased rating is not warranted under Diagnostic Code 6522.  While there is evidence of the presence of rhinitis during the appeal period, there is no competent evidence documenting that the Veteran's service-connected nasal disability was productive of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side at any time during the appeal period.  While the Veteran is competent to report symptoms, including congestion, he is not competent to report that his symptoms caused obstruction of the nasal passages or polyps, which are findings based on examination and requires specialized medical training and expertise.  Examination of the nasal passages failed to document the required obstruction to assign a compensable evaluation under this Diagnostic Code.  

Extraschedular considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for any the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the disabilities with the established criteria found in the rating schedule under the pertinent Diagnostic Codes shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (pain and limitation of motion of the back, complaints of headaches and nasal symptoms and complaints of lower extremities neuropathy).

The Board further observes that, even if the available schedular evaluations for the disabilities were inadequate (which they manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for any of the disabilities adjudicated by this decision.  Indeed, it does not appear from the record that he has been hospitalized at all during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran retired from employment prior to the time of the submission of the current claims and there is nothing in the record which suggests that the service-connected disabilities markedly impact his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is no probative evidence in the record to indicate that service-connected back, lower extremities and/or nasal disabilities causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for traumatic herniated nucleus pulposus at T11-T12, status post laminectomy is not warranted.  The appeal is denied.

Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity associated with traumatic herniated nucleus pulposus at T11-T12, status post laminectomy, with degenerative arthritis of the thoracolumbar spine is not warranted.  The appeal is denied.

Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity associated with traumatic herniated nucleus pulposus at T11-T12, status post laminectomy, with degenerative arthritis of the thoracolumbar spine is not warranted.  The appeal is denied.

Entitlement to a rating in excess of 10 percent for rhinitis and history of sinusitis status post septectomy, with headaches is not warranted.  The appeal is denied.  


REMAND

In August 2008, the Veteran submitted a claim for TDIU.  He indicated that he last worked full time in August 1988.  In February 2009, the RO denied the claim.  

During the course of the appeal, service connection was granted for a mood disorder secondary to chronic pain based on an April 2009 VA examination.  The Board notes the VA examiner did not quantify the extent of disability associated with the now service-connected mental disorder other than noting testing revealed moderate ranged symptoms of depression.  No GAF was provided.  No opinion was provided as to whether the service-connected mental disorder causes impaired functioning so as to affect employability.  The Board finds there is no evidence, positive or negative, addressing the question of the effect the service-connected mood disorder has on the Veteran's employability.  At the time of the October 2011 hearing conducted by the undersigned, the testimony seemed to be to the effect that the cause of the Veteran's unemployability in 1989 was due to psychiatric problems.  A remand is required to obtain an opinion as to the effect the service-connected mental disorder has on the Veteran's employability.  Additionally, the Board notes no medical opinion regarding employability has been obtained which takes into account all of the Veteran's disabilities in toto.  There are several opinions regarding employability which address whether individual disabilities will result in unemployability but none that takes into account all of the disabilities together.  The Board finds this evidence should be obtained to the extent possible.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination(s) for the purpose of determining the impact that his service-connected traumatic herniated nucleus pulposus at T11-T12, status post laminectomy, radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, rhinitis with history of sinusitis status post septectomy, with headaches, tinnitus, hearing loss, residual laminectomy scarring, and his psychiatric disorder have on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available prior to completion of the evaluation(s).  The examiner(s) must annotate the examination report(s) to indicate review of pertinent evidence in the claims file.  The examiner(s) should include a discussion of all functional impairment caused by the service connected disabilities, specifically as to how it would relate to appellant's ability to obtain or maintain employment, given his occupational experience and educational background.  

The examiner(s) should reconcile the opinion(s) with all other clinical evidence of record.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

2.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


